DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 20-30 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-25, 27, 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. [Matsumoto, US 20070257783] in view of Hayashi et al. [Hayashi, U S20120092185].
As to claim 20. Matsumoto discloses An on-board warning sound apparatus for a vehicle, wherein the on-board warning sound apparatus comprises: 
a horn assembly, horn B 632 [fig. 2], comprising a speaker, speaker 632 [0227, fig. 2]; 
a loudspeaker, sound generating device 634 [fig. 2]; and 
a control unit, controller 612, connected with the horn assembly and the loudspeaker, [0218, fig. 2], wherein the control unit is configured to generate a sound intensity control signal, [0227], according to a current state of the vehicle, [0229], and a surrounding environment of the vehicle, [0259], and to control the horn assembly to emit horn warning sounds based on the sound intensity control signal, [0227, 0259], and wherein the control unit is further configured to generate a simulated sound signal according to the current state of the vehicle, [0227, 0233], and to control the loudspeaker to emit simulated warning sounds based on the simulated engine sound signal, [0227], and 
wherein the control unit includes a bus interface disposed in the first housing and connectable to a body control module of the vehicle, [fig. 1] warning device 610 interfaced to the vehicle ECU 604.
Matsumoto fails to explicitly disclose that the loudspeaker is arranged independently of the horn assembly; and wherein the speaker comprises a horn coil assembly and a horn trumpet connected with the horn coil assembly; and wherein the simulated sound is a simulated engine sound; and wherein the horn coil assembly and the control unit are arranged in a first housing of the vehicle warning sound apparatus, the loudspeaker is disposed in a second housing of the vehicle warning sound apparatus, and the second housing is independent of the first housing.
Matsumoto, in a separate embodiment, teaches that the horn assembly can be separate from the sound generating device, [0460]; wherein the sound can be a dummy engine sound, 
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Matsumoto to understand that to provide a warning to the interior of the vehicle and a horn to a pedestrian, it is efficient to have the two warning devices in a separate housing.
Matsumoto fails to disclose that the speaker comprises a horn coil assembly and a horn trumpet connected with the horn coil assembly.
Hayashi teaches a vehicular annunciation device, [fig. 1] comprising a horn assembly with an acoustic tube, [fig. 2B] comprising a coil, [0022].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Matsumoto with that of Hayashi so that the horn assembly implemented as a speaker in the teaching of Matsumoto can be implemented with the basic functional component of a coil.

As to claim 21. Matsumoto discloses The vehicle warning sound apparatus according to claim 20, wherein the control unit comprises a microcontroller, controller 612, having a memory unit for storing simulated engine sound data, [0420], and the simulated engine sound data corresponds to speeds of the vehicle, [0227, 0229].

As to claim 22. Matsumoto discloses The vehicle warning sound apparatus according to claim 20, wherein the microcontroller is electrically connected to the bus interface to receive a current state signal indicative of the current state of the vehicle from the body control module via the bus interface, [0229].

As to claim 23. Matsumoto discloses The vehicle warning sound apparatus according to claim 22, wherein the microcontroller generates the sound intensity control signal according to the current state signal and surrounding environment of the vehicle, see rejection of claim 20 above, wherein the current state of the vehicle includes current vehicle speed, reverse driving state, tail gate state and electric charging state, [0237], and the surrounding environment of the vehicle includes weather, lighting, road conditions and the region in which the vehicle travels, [0279, 0434].

As to claim 24. Matsumoto discloses The vehicle warning sound apparatus according to claim 22, wherein the microcontroller has a processing unit connected to the storage unit, all microcontroller comprise a processing unit connected to a storage unit, and the bus interface, [fig. 2], wherein the processing unit is configured to determine the simulated engine sound signal corresponding to the current state according to the current state signal received from the bus interface and the simulated engine sound data stored in the storage unit, [0227, 0229, 0420].

As to claim 25. Matsumoto fails to disclose The vehicle warning sound apparatus according to claim 21, wherein the horn assembly further comprises an audio driving circuit connected to the microcontroller and the loudspeaker, the audio driving circuit is configured to amplify the simulated engine sound signal received from the microcontroller, and the loudspeaker is configured to emit the simulated engine warning sound according to the amplified simulated engine sound signal.
Hayashi teaches a vehicular annunciation device, [fig. 1] comprising an ultrasonic speaker 7, [0026-0028], connected to a driver 28 and amplifier 27 connected to a processor 29 to amplify the sound to be emitted by the speaker 7, [0079].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Matsumoto with that of Hayashi so that the horn assembly implemented as a speaker in the teaching of Matsumoto can be implemented with the basic functional component of a speaker.

As to claim 27. Matsumoto discloses The vehicle warning sound apparatus according to claim 20, wherein the horn coil assembly comprises an electromagnetic coil with a stationary iron core and a vibration diaphragm with a moving iron core, and the horn assembly further comprises a driving circuit electrically connected with the electromagnetic coil and a microcontroller of the control unit.
Hayashi teaches a vehicular annunciation device comprising a horn 1 connected to a driver 28 and a processor 29, [fig. 1]; wherein the horn comprises an electromagnetic coil assembly with a diaphragm 5 and a moving iron core 4, [0033-0037].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Matsumoto with that of Hayashi so that the horn assembly implemented as a speaker in the teaching of Matsumoto can be implemented with the basic functional component of a speaker.

claim 30. Matsumoto fails to disclose The vehicle warning sound apparatus according to claim 20, wherein the first housing is a waterproof housing, the second housing is a water splash prevention housing, and a sealing structure is provided between the loudspeaker and the second housing.
Hayashi teaches a vehicular annunciation device, [fig. 1] comprising a horn assembly with water seal and rain water protection, [0053].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Matsumoto with that of Hayashi so that the horn assembly implemented as a speaker in the teaching of Matsumoto can be implemented to protect the electronics from being damaged by rain.

Claims 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Hayashi as applied to claim 20 above, further in view of Raff [US 20140193024].
As to claim 26. the combination of Matsumoto and Hayashi fails to disclose The vehicle warning sound apparatus according to claim 20, wherein the second housing is provided with a connection, and the loudspeaker is electrically connected with an audio driving circuit of the horn assembly via the connection, [fig. 30, 0460].
The combination of Matsumoto and Hayashi fails to disclose that the connection is through a socket.
Raff teaches a speaker system for a vehicle, [0027]; wherein the speaker is connected to a driver through a socket, [0029].
.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Hayashi as applied to claim 20 above, further in view of Baldwin et al. [Baldwin, US 20100102940].
As to claim 28. Matsumoto discloses The vehicle warning sound apparatus according to claim 20, wherein a microcontroller of the control unit is configured to control a driving a conduction of an electromagnetic coil of the horn coil assembly based on the sound intensity control signal, so as to adjust an intensity of the horn warning sounds, [0416].
The combination of Matsumoto and Hayashi fails to disclose wherein the driving condition is controlled by controlling a duty cycle.
Baldwin teaches an electronic sound level control device that controls the sound level by controlling the duty cycle of the driving signal, [abs.].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Matsumoto and Hayashi with that of Baldwin so that the processor can easily adjust the intensity of the signal by controlling one parameter of the driving signal.

Claims 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto in view of Hayashi as applied to claim 20 above, further in view of Takashi [US 5751827].
claim 29. the combination of Matsumoto and Hayashi fails to disclose The vehicle warning sound apparatus according to claim 20, wherein a microcontroller of the control unit, a protection circuit and an audio driving circuit of the horn coil assembly are disposed on a common circuit board in the first housing.
Takashi teaches a speaker assembly with housing for a circuit board that is used to mount the operating circuit of the speaker, [col. 2, lines 45-51].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of the combination of Matsumoto and Hayashi with that of Takashi so that the speaker system can be implemented as a single unit.

Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. 
Argument 1: The vehicle warning sound apparatus has many advantages by setting the main part including the control part and the horn part in the first housing 30 and setting the loudspeaker 330 in the second housing 32, which is independent of the first housing 30, such as complying with different national standards for loudspeakers and horns can be achieved respectively. Matsumoto, either alone or in combination with Hayashi, Baldwin and Takashi, fails to teach at least these claim elements.
Response 1: Matsumoto, as described in the cited portion of the specification [0460], teaches that the horn 1200 and the warning device 1500 are provided separately to satisfy a legal standard. The Applicant admits in the originally filed disclosure, [0052], and the remarks filed on 05/24/2021 that the reason for providing the two apparatus separately is to satisfy a legal 

Argument 2: Matsumoto discloses that horn sounds generated by a warning device only have two degrees of intensities, i.e., a legal standard and a volume level equal to or lower than that of the legal standard. Matsumoto does not disclose a warning device that generates horn sounds having a plurality of intensities adjusted based on (1) the current state of the vehicle and (2) a surrounding environment of the vehicle.
Response 2: Two levels of sound intensity satisfies the claimed limitation of “a plurality of intensities”; wherein the intensities can be determined based on the current state of the vehicle, [0233] or current state of the surrounding environment, [0259].

Argument 3: Matsumoto does not teach that "the horn coil assembly and the control unit are arranged in a first housing of the vehicle warning sound apparatus, the loudspeaker is disposed in a second housing of the vehicle warning sound apparatus, and the second housing is independent of the first housing".
Response 3: Matsumoto, as described in the cited portion of the specification [0460], teaches that the horn 1200 and the warning device 1500 are provided separately to satisfy a legal standard. The originally filed disclosure of the current application, [0052], describe that the reason for providing the two apparatus separately is to satisfy a legal standard. The Applicant admits that the above argued limitation is not a novel idea but merely to satisfy a legal standard as one of ordinary skill in the art would readily do. Matsumoto teaches providing the two devices separately for the same reason of satisfying a legal standard.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080.  The examiner can normally be reached on 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benyam Haile/Primary Examiner, Art Unit 2688